Citation Nr: 1533695	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis/respiratory symptoms, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.  § 1117.

2.  Entitlement to service connection for gout/joint pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1995.  

This appeal to the Board of Veteran's Appeals (Board) arose from a November 2008 rating decision in which the RO denied service connection for the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) with that decision in June 2009.  In September 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the claims for service connection is warranted.  

With respect to the Veteran's claims involving sarcoidosis and gout, the Veteran alleges that such disorders/problems result from service in Southwest Asia, to include various exposures therein .  The Veteran further reports a significant coughing spell following fitness testing while in service, which he feels was an early symptom of his current sarcoidosis.  

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neurophysical signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

In the present case, while the Veteran's treatment records indicate findings consistent with sarcoidosis (see August 2008 x-ray results), it is unclear that a definitive sarcoidosis diagnosis was made.  Thus, with respect to both the Veteran's claimed sarcoidosis/respiratory symptoms and gout/joint pain, further medical findings and opinions as to diagnosis and etiology are needed. 

Under these circumstances, the Board finds that a further VA examinations and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's hypertension claim, the Veteran alleges that his current hypertension is related to fluctuations in blood pressure readings while in service.  Furthermore, the Veteran alleges heart disease, which he claims is related to his military service.  In this regard, service treatment records reveal the following blood pressure readings: 142/82 in December 1993; 140/90 in February 1993, 138/92 in January 1995; 132/88 in February 1995; and 131/75 in August 1995.  

Given these fluctuations and the Veteran's current diagnosis of hypertension, and other heart-related complaints, the Board finds that a VA examination is warranted to resolve the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  

With respect to the Veteran's claim for migraines, the Veteran reports first experiencing head pain behind his eyes while in the military.  He noted going to sick call and being told it was probably due to eye strain from his work on a computer.  Service treatment records dated in June 1987 document the Veteran's complaints of pain behind his eyes.  Post-service treatment records document continued treatment for migraines, including in January 2007.  

The Board finds that, in light of the Veteran's current diagnosis of migraines and his reports of in-service headaches, a VA examination is necessary to resolve the claim for service connection for migraines.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate physicians.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinions, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With respect to VA treatment records, records from the VA Medical Center (VAMC) in Hampton, Virginia, dated through January 2010, have been associated with the claims file.  More recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain updated records from the Hampton VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2010, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication (in the September 2009 SOC).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his sarcoidosis/respiratory symptoms, by an appropriate physician.  

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must specifically indicate whether the Veteran's respiratory symptoms of joint pain are clearly attributable to a known clinical diagnosis, to specifically include sarcoidosis, and, if so, whether the Veteran currently has or has had has such diagnosed disability at any time pertinent to his June 2008 claim.

If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia and the Veteran's report of a coughing spell following a fitness test in service.  

If the Veteran's respiratory symptoms during the period under consideration cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions , to include assertions as to the nature, onset and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his gout and/or joint pain, by an appropriate physician.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must specifically indicate whether the Veteran's symptoms of joint pain are clearly attributable to a known clinical diagnosis, to specifically include gout; and, if so, whether the Veteran currently has or has had has such diagnosed disability at any time pertinent and to his June 2008 claim (even if currently asymptomatic or resolved).

If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia. 

If the Veteran's joint pain during the period under consideration cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertion, to include assertions as to the nature, onset, and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has, or at any point pertinent to the June 2008 claim has had, any cardiac diagnosis/es underlying his complaints, to include hypertension (even if currently asymptomatic or controlled).  

If so, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset during service or is otherwise medically related to service, to include the Veteran's in-service fluctuations in blood pressure.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the onset, nature, continuity of symptoms. 

All examination finding/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided .  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological examination for migraine headaches, by an appropriate physician.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has, or at any point pertinent to the June 2008 claim has had, a migraine headache disorder (even if currently asymptomatic or controlled).  

If so, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset during service or is otherwise medically related to service, to include June 1987 reports of pain behind his eyes.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the nature, onset and continuity of headaches.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to specifically include all that added to the claims file since the September 2009 SOC) and legal authority.  

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

